UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 22, 2010 Thomas Weisel Partners Group, Inc. (Exact name of registrant as specified in its charter) Delaware No. 000-51730 No. 20-3550472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Montgomery Street San Francisco, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415)364-2500 N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders. On June 22, 2010, Thomas Weisel Partners Group, Inc. (the “Registrant”) held its 2010 Annual Meeting of Stockholders (the “Annual Meeting”).As of the record date for the Annual Meeting, there were 26,748,099 shares of the Corporation’s common stock and one share of the Corporation’s special voting preferred stock, entitled to vote 6,183,121 votes, entitled to vote on all matters presented to the Registrant’s stockholders at the Annual Meeting. Votes representing 86% of the combined voting power of the Registrant’s common stock and special voting preferred stock were present in person or represented by proxy. The following are the voting results on each matter submitted to the Registrant’s stockholders at the Annual Meeting. Each of the four proposals were approved, including the proposal to approve the Agreement and Plan of Merger, dated as of April 25, 2010 (the “Merger Agreement”), among the Registrant, Stifel Financial Corp. (“Stifel”) and PTAS, Inc., a wholly owned subsidiary of Stifel, and the merger contemplated thereby. 1. Proposal to approve and adopt the Merger Agreement and the merger contemplated thereby. For Against Abstentions 2. Proposal to approve the adjournment of the Annual Meeting, if necessary, for any purpose. For Against Abstentions 3. Election to the Registrant’s Board of Directors the following 8 nominees: For Against Abstentions BrokerNon-Votes Thomas W. Weisel 0 Matthew R. Barger 0 Thomas I.A. Allen 0 Michael W. Brown 0 Robert E. Grady 0 B. Kipling Hagopian 0 Alton F. Irby III 0 Timothy A. Koogle 0 4. Ratification of appointment of Deloitte & Touch LLP as the Registrant’s registered independent registered accounting firm for 2010. For Against Abstentions 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Thomas Weisel Partners Group, Inc. Date: June 22, 2010 By: /s/ Mark Fisher Name: Mark Fisher Title:General Councel
